DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanahira (US Pub. No. 2014/0293608 A1).
As to claim 1, Kanahira teaches a light source that emits light, wherein, in coordinates in a CIE 1931 chromaticity diagram, the light has a color purity included in a region of 2 to 50 in a region surrounded by a line segment WB and a line segment WG that connect coordinates W (0.33, 0.33) indicating an achromatic color with coordinates B (0.091, 0.133) of 480 nm and coordinates G (0.373, 0.624) of 560 nm on a spectral locus, and the spectral locus, and has an area occupied by a continuous spectral wavelength in a wavelength region of 480 to 540 nm, of 15% or more relative to an area of an overall spectral wavelength of the light source at 380 to 780 nm (color coordinates of x= 0.38, y=0.38 so there is a color purity within 5-40, Fig. 10 shows the area in the range of 480-540 nm being 15-68% of the area in the range of 380-780 nm).
Examiner notes that the Applicant has essentially claimed a resultant emission rather than the structure which achieves the result. The art is filled with examples of light devices which can meet particular emission characteristics (See IDS and PCT search cited references), and Applicant could benefit by including what makes their structure different than the prior art.
As to claim 2, Kanahira teaches the light source emits light that has an area occupied by a continuous spectral wavelength in a wavelength region of 480 to 540 nm, of 15 to 68% 
As to claim 3, Kanahira teaches the light source emits light having the color purity included in a region of 5 to 40 (color coordinates of x= 0.38, y=0.38 so there is a color purity within 5-40).
As to claim 8, Kanahira teaches the light source includes an LED element having an emission peak wavelength in a range of 420 to 480 nm, and at least one fluorescent substance selected from a YAG fluorescent substance having a fluorescence peak wavelength in a range of 520 to 590 nm and a green fluorescent substance having a fluorescence peak wavelength in a range of 470 to 560 nm (¶ [0036]-[0069], [0078]-[0085], Fig. 3).
As to claim 9, Kanahira teaches the light source does not contain a red fluorescent substance having a fluorescence peak wavelength in a range of 600 to 780 nm (See table of examples, [0084]-[0085]).
As to claim 10, Kanahira teaches the light source is an LED device with a fluorescent substance layer, the LED device including the LED element and a fluorescent substance layer that converts an emission wavelength of the LED element, and the fluorescent substance layer includes at least one fluorescent substance selected from the YAG fluorescent substance and the green fluorescent substance. (¶ [0084]-[0085])
As to claim 11, Kanahira teaches the light source comprises an LED device body including the LED element and a transparent resin encapsulant that encapsulates the LED 
As to claim 12, Kanahira teaches LED device that emits light, wherein, in coordinates in a CIE 1931 chromaticity diagram, the light has a color purity included in a region of 2 to 50 in a region surrounded by a line segment WB and a line segment WG that connect coordinates W (0.33, 0.33) indicating an achromatic color with coordinates B (0.091, 0.133) of 480 nm and coordinates G (0.373, 0.624) of 560 nm on a spectral locus, and the spectral locus, and has an area occupied by a continuous spectral wavelength in a wavelength region of 480 to 540 nm, of 15% or more relative to an area of an overall spectral wavelength of the light source at 380 to 780 nm (color coordinates of x= 0.38, y=0.38 so there is a color purity within 5-40, Fig. 10 shows the area in the range of 480-540 nm being 15-68% of the area in the range of 380-780 nm).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kanahira (US Pub. No. 2014/0293608 A1).

As to claims 13-15, Kanahira is silent about a display as claimed. However, it is the Examiner’s position that the Applicant’s claim language is met by using the device of Kanahira in a common backlight apparatus of a common display. In a display, a display portion is always necessary, as is a background portion that blocks and sends light toward the display surface. Thus, since Kanahira suggest the use of their device in a display (¶ [0050]), it would have been obvious to one of ordinary skill in the art to supply the necessary parts of a display to the light source of Kanahira in order to achieve the claimed device so that it is capable of functioning as a display. Regarding claim 15, these limitations represent an intended use of the display structure which the device of Kanahira would be capable of performing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875